We think the trial court erred in allowing defendant to show that plaintiff had previously and severally sued three other parties for alleged personal injuries, and in allowing the complaints in two of those cases to be read to the jury.
1. Pleadings in other cases, which are signed and filed by counsel, without apparently being brought to the personal notice of the party, are not evidence against him. They may be used as admissions of the facts recited therein, "if the pleadings are shown to have been drawn by the express direction of the party in whose behalf they are filed, and any statements of fact therein contained to have been inserted by his direction or with his assent." 1 Greenl. on Ev. (16th Ed.) p. 313; State v. Atlantic Coast Line R. R. Co., 202 Ala. 558,81 So. 60.
It is obvious that the complaints in question are the work of counsel, and run in the familiar formulas of damage suit nomenclature. Their well-worn phrases are found in practically all complaints for personal injuries, and the allegation of permanent injury is added by counsel as a matter of course, de bene esse. There is nothing in the evidence to fasten the allegations of these complaints upon the plaintiff as his personal admissions of facts.
2. But, in any case, the injuries recited in those complaints have no bearing upon the specific and limited injury for which this suit is brought. If plaintiff had been injured as there claimed, it could have had no logical tendency to lessen the injury here shown, or to mitigate its consequences.
3. No complaint was read showing what plaintiff claimed in the suit against the street railway company, and it does not appear that he was injured at all, except by his mere expulsion from a car for want of a ticket. The fact and circumstances of such a suit were utterly irrelevant to the issues of this case, and should have been excluded.
That the introduction of these matters in evidence was seriously prejudicial to plaintiff cannot be doubted, and their erroneous admission must work a reversal of the judgment.
We think the demurrers to the several *Page 203 
pleas of contributory negligence were properly overruled.
Other assignments of error need not be noticed.
Reversed and remanded.
ANDERSON, C. J., and MAYFIELD and THOMAS, JJ., concur.